DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 06/16/2022. As directed by the amendment, claim 13 has been cancelled. Thus, claims 1, 5 and 16-21 are presently pending. 
Cancellation of claim 13 obviates the 35 U.S.C 112 rejections from the previous Office action. 
Response to Arguments
Applicant’s arguments filed 06/16/20252 have been fully considered but they are not persuasive. Applicant states in page 5 of the response, first full paragraph that: “Phototoxicity of a FWM/CARS process is proportional to the laser irradiation dose. The irradiation dose is relatively low in an imaging experiments and is higher during the photodynamic therapy treatment.” Examiner respectfully disagrees because the   highlighted bolded statement finds no support in Prasad 2009 for the following reasons:
Applicant’s attention is directed to Prasad 2009, [0040-0041], discloses generating images based on nonlinear response of SHG, SFG and FWM,  [0043] discloses using the same nonlinear optical phenomena of SHG, SFG and FWM for light activated therapies, for example, [0060] discloses an example of imaging wherein FWM nonlinear response was generated by cell compartment material such as lipids, membranes, proteins etc. Prasad 2009 further discloses in [0049] that “For therapeutic applications, the new frequency can be generated in situ to be within appropriate absorption band, which is needed for therapy (such as UV therapy, photodynamic therapy, light-activated release of drugs).” Examiner note: Prasad 2003 as modified by Prasad 2009 generates new frequency (i.e., the secondary electromagnetic energy in the claims via FWM phenomena) suitable for activating the photosensitizer. Applicant’s argument is unpersuasive because the same conditions for imaging in Prasad 2009 that generate secondary electromagnetic energy will be used in Prasad 2003 in view of Prasad 2009 to activate the photosensitizer using the secondary electromagnetic radiation and this would not require “higher irradiation dose” as argued by Applicant.  
Applicant argument that  “A FWM/CARS system would be inferior to two-photon excitation by a single laser pulsed laser, as described in Prasad 2003” is unpersuasive because this argument is inconsistent with the obviousness rationale set in the previous Office action. Examiner emphasizes that the resultant process of Prasad 2003 in view of Prasad 2009 as proposed in the rejection of the claims is not a two-photon process.  
Finally arguments presented in view of the Journal article are not persuasive for reasons detailed above in #5 and in addition [0061] of Prasad 2009, “… there was no evidence of photodamage of the cells found even after 50 sequential image scans. No indication of cytotoxicity could be observed at the experimental dosage, as observed by the equal viability of ZnO treated cells and untreated cells using a cell viability (MTT) assay.” In addition to Applicant statement in the response that “Under these conditions, FWM/CARS imaging is considered safe, producing no significant phototoxicity”. In the journal (“Fu”), applicant has pointed out at photodamage after 3 minutes of scanning, however, the claims do not specify a time period or dose used. Moreover, in view of Prasad 2009 in [0061] a person of ordinary skill in the art at the time of filing the claimed invention was well aware of a dose and time period of imaging that was considered safe,  with no evidence of photodamage, and would seek to apply the same conditions in Prasad 2003 in view of Prasad 2009 to image and/or therapy, with reasonable expectation of success.  
Applicant acknowledges on record that FWM/CARS imaging is considered safe, while at the same time, providing contradictory evidence in the journal that CARS imaging is not safe. 
Applicant in the response has retaliated previous arguments filed 01/31/2022 . Those arguments remain unpersuasive for reasons noted in the previous Office action and repeated here. 
***
In item #7, it has been alleged that substitution of the laser system of Prasad 2003 for FWM laser system of Prasad 2009 is not possible apparently because: 
The sample would be irradiated not by a single NIR laser, but by two lasers; for instance, by 790-800 nm pulsed laser required for maximum two-photon excitation of most photosensitizers, and also by 1064 nm, required for FWM, but redundant in two-photon drug excitation. Meanwhile the 1064 nm laser has a several-fold higher absorption in water (an abundant component of biological tissues), than 800 nm laser. Thus, presence of 1064 nm irradiation would significantly raise the thermal damage and phototoxicity of the treatment. To compensate for these unwanted side-effects, it would be necessary to reduce the laser irradiation dose, making the photodynamic therapy treatment far less effective, probably subtherapeutic.

In response, it is noted that the current rejection proposes modifying the two-photon process that generates the secondary electromagnetic radiation via dyes of Prasad 2003 with a FWM process that generates secondary electromagnetic radiation via cell compartment material such as lipids, membranes, proteins of Prasad 2009 without dyes. The resultant process of Prasad 2003 in view of Prasad 2009 as proposed in the rejections of the claims above is not a two-photon process with the coherent pulsed electromagnetic energy light source as posited by Applicant, but rather a FWM process with the coherent pulsed electromagnetic energy light source of Prasad 2009 that does not require a dye(s), therefore the argument that the 1064 nm laser source would be redundant in two-photon excitation is moot. Moreover, Applicants, statements are not backed by evidence or lab results to substantiate Applicant’s statements, i.e., Applicant has not provided evidence showing that the proposed modification would be sub-therapeutic. If Applicant is in possession of such evidence, it is suggested that Applicant provides that evidence to be weighed against the totality of evidence. In any event, Prasad 2009 discloses in  [0038] that it is preferred to use input electromagnetic radiation that is in the window of maximum biological transparency (~800 nm to 1.3 µm) to enhance penetration depth into biological specimen and in [0061], testing has shown no evidence of photodamage of cells and non-indication of cytotoxicity for cells. The totality of the evidence of record does not support the unwanted side effects noted by Applicant, considering the claimed invention is applying the same coherent electromagnetic laser source for the same purpose. 
In response to argument that the presence of 1064 nm irradiation would significantly raise the thermal damage and phototoxicity of the treatment, this argument is unpersuasive in view of the teachings of Prasad 2009 in [0061] wherein the FWM process has been tested and shown to be safe with no evidence of photodamage of cells and non-indication of cytotoxicity for cells. The same is expected in Prasad 2003 in view of Prasad 2009. 
It has also been alleged that:
Resonance CARS system (Prasad 2009) generally requires picosecond lasers, while two-photon excitation of photosensitizers (Prasad 2003) is most effective with femtosecond lasers. Hence, using picosecond laser system from Prasad 2009 for two-photon excited photodynamic therapy (Prasad 2003) would further reduce the treatment efficiency.

The statements above is also deemed not persuasive because:
 (1)  	Applicants statements in regards to reduced thermal efficiency is not backed by evidence or lab results to substantiate Applicant’s statement; 
(2) 	as noted above, the resultant process of Prasad 2003 in view of Prasad 2009 as proposed in the rejection of the claims is not a two-photon process as posited by Applicant, the modified process would not require dyes; and 
(3) 	in any event, in Prasad 2003,  [0448] teaches that light sources ranging between several  tens of femtoseconds and several nanoseconds (a range that includes picoseconds) is suitable to practice the invention and so does Prasad 2009 in [0038] that laser radiation in picosecond, nanosecond or femtosecond are suitable. 
The statements above also address arguments in page 4-5 of the response. In conclusion, in view of the foregoing, a preponderance of all the evidence submitted in view of the rejection of record set forth herein indicates that the claimed subject matter is unpatentable.  
***
Maintained Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al., US 20030022105 A1 ( hereinafter “Prasad 2003”) in view of Prasad et al., US 20090114859 A1 (hereinafter "Prasad 2009" – previously cited).
Regarding claim 1, Prasad 2003 a method of generating singlet oxygen and/or reactive oxygen species in a localized volume of an individual ([0393-0394] [0413] claims 150-155): 
a) administering to the individual a photosensitizing agent having an absorption band maximum in the wavelength range of from 350 to 700 nm ([0394] [0406-0407] [0414-0416], [0429]) and 
b) exposing the individual to incident coherent pulsed electromagnetic energy having a wavelength between 700 nm and 1.4 microns and a repetition rate of from 100 MHz to 1 Hz ([0408-0409]), wherein a secondary electromagnetic energy having a wavelength of 350 to 700 nm is produced in the localized volume of the individual ([0394]), wherein the localized volume of the individual is at least 200 microns below a surface of the individual exposed to an ambient atmosphere ([0414] deep-seated tumors such as those in the pancreases and neoplastics such as bronchial, cervical, esophageal or colon cancers which are at least 200 microns below a surface of an individual), and the photosensitizing agent is excited by the secondary electromagnetic energy resulting in generation of singlet oxygen and/or reactive oxygen species in at least a portion of the localized volume of the individual ([0413]),
 wherein the incident coherent pulsed electromagnetic energy is provided by a combination of a first laser providing a first incident coherent electromagnetic energy and a second laser providing a second incident coherent electromagnetic energy (see Fig. 15); and wherein the method is performed in the absence of inorganic nanoparticle upconverting agents (the disclosed dye in [0394] is organic) and the photosensitizing agent is selected from porphyrins, bacterioporphins, corrins, chlorins, bacteriochlorines, bacteriochlorophylls, corphins,phtalocyanins, azadipyrromethenes and complexes thereof ([0028]).
Prasad 2003 differs with claim 1 in that in Prasad 2003 discloses:  
(i) 	a two-photon excitation technique wherein an organic dye is required to convert photons having energies from about 600 nm-1300 nm to photons having energies of about 380 nm – 760 nm ([0394] and claim 150) to excite the photosensitizing agent ; and 
(ii)  	for the coherent pulsed electromagnetic energy, the first coherent electromagnetic energy and the second coherent electromagnetic energy are not synchronized in time and overlapped in space as recited in claim 1. 
However, Prasad 2009, in the same filed of endeavor non-linear optical processes that generate new wavelengths within a sample for therapeutic applications [0007], teaches in [0006] that a two-photon excited process which is a resonance process (e.g., as disclosed by Prasad 2003) requires:  
(I) 	an efficient two-photon excitation limited to a specific wavelength which corresponds to the two-photon resonance of the dye; and 
(II)	due to the resonance nature, in two-photon excited process, the dye is susceptible to photobleaching. 
Prasad 2009 discloses in [0043] “applications for light-activated therapies using the nonlinear optical phenomena of SHG, SFG and FWM … Therapeutic action can be achieved by generation of new frequencies in the UV spectral range” such as the nonlinear optical phenomenon of a Four-Wave Mixing (FWM) process that overcomes the shortcomings of a two-photon process, because in a FWM process, dye(s) is/are not required, the secondary electromagnetic radiation is generated by cell compartment materials such as lipids, membranes, proteins [0060] using a coherent pulsed electromagnetic energy comprising incident electromagnetic radiation with a wavelength range of between 700-1400nm  and a repetition rate of from 100 MHz to 1 Hz ([0038] and [0041-0042] specific example include Laser 1 1064nm, Laser 2 781-923nm each of which is a pulsed laser, repetition rate of 76 MHz falls within the claimed range), to produce the secondary electromagnetic energy having a wavelength of 350 to 700 nm, ([0044] electromagnetic radiation in the visible or ultraviolet (UV) and/or [0046]) via interaction with inter alia cell compartment materials such as lipids, membranes, proteins etc., [0060]). The secondary electromagnetic energy can be used to excite a photosensitizing agent ([0046] “indirect activation”). The incident coherent pulsed electromagnetic energy in Prasad 2009 is provided by a combination of a first laser providing a first incident coherent electromagnetic energy and a second laser providing a second incident coherent electromagnetic energy and the first coherent electromagnetic energy and the second coherent electromagnetic energy are synchronized in time and overlapped in space ([0042]) and wherein the method of generating the secondary electromagnetic energy can be performed in absence of inorganic nanoparticle upconverting agents ([0060] “…FWM nonlinear response is generated both by internalized nanocrystals and cell compartment materials such as lipids, membranes, proteins, etc.” i.e., FWM nonlinear response can be generated with or without internalized nanocrystals. 
A person of ordinary skill in the art at the time of filing the claimed invention would have recognized from Prasad 2009 that the nonlinear phenomenon of FWM from the coherent pulsed electromagnetic energy overcome the shortcomings of dyes in a two-photon process and still generate secondary electromagnetic radiation having a wavelength in the range of visible or ultraviolet (UV) range to excite a photosensitizer and the process would be safe as exemplified by Prasad 2009 in [0061] wherein with a peak intensity of ~ 6GW/cm2, there was no evidence of photodamage of cells and cytotoxicity for cells treated with ZnO and cells not treated with ZnO. 
 In view of the above,  it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the two-photon method of Prasad 2003 with the FWM process of Prasad 2009 using the coherent pulsed electromagnetic energy light source of Prasad 2009, to perform the same function of light activated therapy via four-wave mixing phenomenon to produce secondary electromagnetic radiation to excite the photosensitizer in the absence of dyes , because, by  precluding use of dyes in the method, the shortcomings of two-photon process as discussed by Prasad 2009 would be overcome, i.e., the proposed modification of Prasad 2003 would result with a process of generating singlet oxygen that does not require efficient two photon excitation limited to a specific wavelength that corresponds to the two photon resonance of the dye and there would be no risk of photobelaching of the dye. 
Regarding claim 16, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, as modified by the coherent pulsed electromagnetic energy light source of Prasad 2009, the first and second incident coherent electromagnetic energies combine to produce a Four-Wave Mixing (FWM) upconvernsion of the first and second coherent electromagnetic energies (Prasad 2009, [0042] and [0060] the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc.).
Regarding claim 17, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0039] that the four-wave mixing (FWN) includes Coherent anti-Stokes Raman Scattering (CARS). 
Regarding claim 18, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] that the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc., hence not by collagen.
Regarding claim 19, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] that the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc., the cell compartment materials are biological molecules.
Regarding claim 20, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] wherein the incident coherent pulsed electromagnetic energy is produced by Four-Wave Mixing (FWM), hence not by Second Harmonic Generation (SGH).
Regarding claim 21, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, as discussed in claim 1 above, Prasad 2003 discloses in [0414] deep-seated tumors such as those in the pancreases and neoplastics such as bronchial, cervical, esophageal or colon cancers which are at least 200 microns below a surface of an individual, note also in Prasad 2009, in [0059] that the cancer is nasopharyngeal epidermal carcinoma. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad 2003 in view of Prasad 2009 as applied to claim 1, and further in view of  Tung et al., US 20140227188 A1 hereinafter ("Tung" - previously cited). 
Regarding claim 5, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, but does not explicitly disclose the average power density of the incident coherent light. Tung discloses an analogous system as that disclosed by Prasad 2009 (see Figs. 3a and 3B of Prasad for CARS technique [0039] and in Tung, [0033] CARS technique and [0040] incorporated by reference, see Fig. 1 in Evans et al.,) although Tung does not explicitly disclose the average power of the incident coherent light, in Tung, the average power of incident radiation of the analogous CARS technique  can be computed, in particular with reference to the CARS technique in Evans et al., incident electromagnetic radiation in Fig. 1 and text associated with Fig. 1 in Evans et al., power at the sample is disclosed as 50 mW (i.e., 50 X 10-3W),  focusing lens has numerical aperture of 1.2, power density (in W/cm2) as is well known is given by power (in W) divided by area (in cm2). The radius can be computed from numerical aperture and wavelength based on the well-known relationship                        
                             
                            r
                            =
                            
                                
                                    1.22
                                    λ
                                
                                
                                    2
                                    n
                                     
                                    S
                                    i
                                    n
                                    θ
                                
                            
                            =
                             
                            
                                
                                    061
                                    λ
                                
                                
                                    N
                                    A
                                
                            
                        
                     i.e.,                         
                            r
                            =
                             
                            
                                
                                    0.61
                                     
                                    X
                                     
                                    780
                                    n
                                    m
                                
                                
                                    1.2
                                
                            
                             
                            X
                             
                            1.0
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    c
                                    m
                                
                            
                            =
                            3.965
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                            c
                            m
                        
                    . The area is computed as follows:                         
                            A
                            =
                             
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                             
                            π
                             
                            X
                             
                            
                                
                                    (
                                    3.965
                                     
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            ≈
                            4.94
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    9
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    .The power density of the beam is power per unit area, in this case:                         
                            P
                            o
                            w
                            e
                            r
                             
                            d
                            e
                            n
                            s
                            i
                            t
                            y
                            =
                             
                            
                                
                                    50
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            3
                                        
                                    
                                    W
                                
                                
                                    4.94
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            9
                                        
                                    
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            ≈
                            1.012
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                             
                            W
                            /
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                     . It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have specified a power density of 1.02X107 as disclosed by Tung (Evans et al) in the method of Prasad, because said power density is considered safe for the individual as exemplified by Tung in Evans et al. In modified Prasad 2003, said power density would anticipate the claimed range of between 1X106 to 5X107 W/cm2. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793